Citation Nr: 0829523	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant has submitted a timely notice of 
disagreement to a March 2004 rating decision, which granted 
service connection for hallux valgus, left foot, and hallux 
valgus, right foot, with each disability evaluated as 10 
percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinea 
versicolor.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as 0 percent 
disabling (noncompensable).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from December 1989 to December 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2006, the RO determined that new and material 
evidence had not been presented to reopen claims for service 
connection for tinea versicolor, and GERD, and denied a claim 
for a compensable evaluation for service-connected 
hypertension.  In October 2006, the RO determined that the 
veteran had not submitted a timely notice of disagreement as 
to a March 2004 rating decision, which granted service 
connection for hallux valgus, left foot, and hallux valgus, 
right foot, with each disability evaluated as 10 percent 
disabling.    

In a statement, received in October 2006, the veteran stated 
that he wished to revoke his previously filed Power of 
Attorney, which had named the Texas Veterans Commission as 
his representative.  See 38 C.F.R. § 20.607 (2007).  


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO granted service 
connection for hallux valgus, left foot, and hallux valgus, 
right foot, with each disability evaluated as 10 percent 
disabling; the appellant was informed of this decision by 
correspondence dated April 27, 2004.  

2.  In May 2004, a Notice of Disagreement was received as to 
the March 2004 decision; on July 23, 2004, a Statement of the 
Case was mailed to the appellant.  

3.  On October 4, 2006, and no earlier, a VA Form 9 was 
received; a timely VA Form 9, substantive appeal, is not of 
record pertaining to the issues of entitlement to initial 
ratings in excess of 10 percent for service-connected hallux 
valgus, left foot, and hallux valgus, right foot.  

4.  In an unappealed decision, dated in March 2004, the RO 
denied claims for service connection for tinea versicolor, 
and GERD.    

5.  The evidence received since the RO's March 2004 decision, 
which denied service connection for tinea versicolor, and 
GERD, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claims.    

6.  The veteran's hypertension is characterized by the need 
for continuous medication, but not diastolic pressure 
predominantly 100 or more, systolic pressure predominantly of 
160 or more, or a history of diastolic pressure predominantly 
100 or more.  


CONCLUSIONS OF LAW

1.  A timely VA Form 9, substantive appeal, was not filed as 
to the issues of entitlement to initial ratings in excess of 
10 percent for service-connected hallux valgus, left foot, 
and hallux valgus, right foot.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(a), 
20.305 (2007).  

2.  New and material evidence has not been received since the 
RO's March 2004 decision, which denied claims for service 
connection for tinea versicolor, and GERD, the claims are not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.104, Diagnostic Code 7101 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first issue is whether the appellant has submitted a 
timely notice of disagreement to a March 2004 rating 
decision, which granted service connection for hallux valgus, 
left foot, and hallux valgus, right foot, with each 
disability evaluated as 10 percent disabling.  In his Notice 
of Disagreement, received in November 2006, the veteran 
appears to argue that he was not notified of his appellate 
rights.  

The issue before the Board is whether it has jurisdiction to 
consider the issues of entitlement to initial ratings in 
excess of 10 percent for service-connected hallux valgus, 
left foot, and hallux valgus, right foot.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In this case, the issue is whether the veteran filed a timely 
VA Form 9, substantive appeal; if he did not, the Board does 
not have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 
2002).  The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200.

After a Notice of Disagreement (NOD) is filed, a Statement of 
the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2007).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  The NOD and substantive 
appeal must be filed with the agency of original jurisdiction 
which issued the notice of the determination being appealed.  
38 C.F.R. § 20.300 (2007).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2007).  

In a March 2004 rating decision, the RO granted service 
connection for hallux valgus, left foot, and hallux valgus, 
right foot, with each disability evaluated as 10 percent 
disabling.  The appellant was informed of this decision by 
correspondence dated April 27, 2004.  

In May 2004, a Notice of Disagreement was received as to the 
March 2004 decision.  On July 23, 2004, a Statement of the 
Case was mailed to the appellant.  

On October 4, 2006, and no earlier, a statement was received 
from the veteran indicating that he desired to appeal the 
issues of entitlement to initial ratings in excess of 10 
percent for service-connected hallux valgus, left foot, and 
hallux valgus, right foot.  

As noted above, under pertinent statutory provisions a 
claimant must file a timely VA Form 9, substantive appeal, to 
perfect an appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.200, 20.202; see also Roy v. Brown, 5 Vet. App. 
554 (1993).  In this case, a timely VA Form 9, substantive 
appeal, was not received.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with chapter 71, Title 38, United States Code.  38 U.S.C.A. § 
7108 (West 2002).  In summary, in this case, there has not 
been a timely appeal of the issues, so any purported appeal 
is not in conformity with the law.  

Although the veteran appears to argue that he was not 
notified of his appellate rights, the record shows that the 
SOC was sent to his correct address at the time, and there is 
no indication that the SOC was not delivered.  In such a 
case, there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  Therefore, 
the appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 
20.200, 20.202; YT v. Brown, 9 Vet. App. 195 (1996).  

The veteran asserts that new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for tinea versicolor, and gastroesophageal reflux 
disesase (GERD).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (2007).

In a decision, dated in March 2004, the RO denied claims for 
service connection for tinea versicolor, and GERD.  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2005, the veteran filed to reopen the claims, which 
he characterized as claims for a skin condition, and acid 
reflux.  In February 2006, the RO denied the claims.  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

The Board notes that service connection is currently in 
effect for disabilities that include pseudofolliculitis 
barbae (PFB).  

The most recent and final denial of these claims was in March 
2004.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in March 2004 included the veteran's 
service medical records, which showed that beginning in 1989, 
he received treatment for pseudofolliculitis barbae.  Between 
July and September of 1990, he was treated several times for 
gastroenteritis, and one report stated that it was probably 
ETOH (alcohol) induced.  In March 1992, and June 2003, he was 
noted to have tinea versicolor.  An examination report, dated 
in November 1993, noted tinea versicolor, and showed that his 
abdomen was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1994 and 2004.  This 
evidence showed that beginning in 1998, the veteran received 
treatment for symptoms that included abdominal and epigastric 
pain.  His diagnoses included acute dyspepsia, and chronic 
active gastritis.  VA reports showed that in 2001, he was 
treated for upper gastrointestinal bleed, and helicobacter 
gastritis, and that he was noted to have a history of peptic 
ulcer disease.  In September 2003, he was noted to have GERD.  
At the time of the March 2004 RO decision, service medical 
records did not show treatment for GERD, there was no 
competent evidence to show that the veteran currently had 
tinea versicolor, or that tinea versicolor, or GERD, were 
related to his service.  

Evidence received since the March 2004 decision includes VA 
and non-VA medical reports, dated between 2003 and 2008.  The 
private treatment reports show that in 2005, the veteran was 
treated for skin symptoms, with notations of acne, 
pseudofolliculitis barbae, and tinea versicolor.  In 2006, he 
was treated for tinea versicolor, dermatitis, and 
pseudofolliculitis barbae.  The 2006 report states, "The 
patient has stated that he has had these conditions 
previously."  The VA reports indicate that in 2005, he 
complained of a rash, and he was provided with a shampoo for 
"tinea rash."  Reports dated in 2006 note tinea versicolor, 
and GERD.  A VA skin examination report, dated in December 
2006, contains diagnoses of tinea versicolor, acne 
keloidosis, and pseudofolliculitis barbae.  A September 2007 
report notes that a skin examination was normal.  

This evidence, which was not of record at the time of the 
March 2004 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  The submitted evidence 
merely shows that the veteran was treated for tinea 
versicolor beginning in 2005, and GERD beginning in 2006.  
This is at least 12 years after separation from service, and 
none of the medical evidence contains competent evidence to 
show that the veteran has tinea versicolor, or GERD, that is 
related to his service.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  The claims 
are therefore not reopened.  

The veteran's own testimony and assertions as to a causal 
connection between his service and a current disability are 
duplicative and not new and material.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156.  The claims are therefore not reopened.  

The only other pertinent evidence received since the March 
2004 denial of the claims consists of written testimony from 
the veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  Because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit-of-the-
doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Finally, the veteran asserts that he is entitled to an 
increased evaluation for service-connected hypertension, 
currently evaluated as 0 percent disabling (noncompensable).  

In March 2004, the RO granted service connection for 
hypertension, evaluated as 0 percent disabling 
(noncompensable).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005).

On July 2005, the veteran filed a claim for an increased 
rating.  In February 2006, the RO denied the claim.  The 
veteran has appealed.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's hypertension is currently rated as 
noncompensable under 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101, for hypertensive vascular disease.  Under DC 7101, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

Under 38 C.F.R. § 4.31 also indicate that a zero percent 
evaluation will be assigned when the symptomatology required 
for a compensable rating is not shown.  

The relevant medical evidence for consideration consists of 
VA and non-VA reports, dated within one year of receipt of 
the veteran's claim in July 2005.  See 38 C.F.R. § 
3.400(o)(2) (2007).  

A VA hypertension examination report, dated in November 2004, 
shows that the veteran was noted to be taking hydrodiuril and 
lisinopril.  On examination, blood pressure was 140/111, 
136/104, and 134/102.  The impressions noted hypertensive 
vascular disease "treated but not controlled," and 
hypercholesterolemia.  The examiner noted that the veteran 
had no complaints regarding his blood pressure.  

A VA hypertension examination report, dated in January 2006, 
shows that the veteran was noted to be taking 
hydrochlorothiazide (25 milligrams) (mg.), lisinopril (20 
mg.), and metoprolol (100 mg. twice daily).  On examination, 
blood pressure was 138/94, 140/90, and 136/94.  The diagnosis 
noted essential hypertension moderate to severe, that was 
fairly well-controlled, and no history of significant 
complications.  

A VA hypertension examination report, dated in January 2008, 
shows that the veteran was noted to be taking medications 
that included lisinopril, felodipine, and  toprol.  On 
examination, blood pressure in the right arm was 189/102, 
185/98, and 174/93.  Blood pressure in the left arm was 
190/102, and 172/100.  The diagnosis was hypertension.  

The other relevant medical evidence is found in a private 
treatment report, dated in October 2005, which notes blood 
pressure of 160/110.  VA progress notes, dated between July 
2004 and 2007, contain 24 blood pressure readings, in which 
the diastolic readings ranged from 112-168, and the systolic 
readings ranged from 55 to 100.  More specifically, there 
were only two systolic readings of 100 (in March 2005 and 
December 2006) (with no readings more than 100), and there 
were only two readings of 160 or more (160/100 in October 
2005, and 168/92 in December 2005).  

In summary, the veteran requires continuous medication for 
control.  However, the aforementioned evidence does not show 
systolic pressure readings predominantly of 160 or more, or 
diastolic blood pressure readings of predominantly 100 or 
more.  Given the foregoing, the Board finds that the 
preponderance of the medical evidence does not show that the 
veteran predominantly has had diastolic pressure of 100 or 
more, or systolic pressure readings of 160 or more.  Thus, 
because neither the veteran's diastolic pressure readings, or 
systolic pressure readings, predominantly meet the schedular 
criteria under Diagnostic Code 7101, a compensable rating is 
not warranted for hypertension.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

With regard to the issue of whether the appellant has 
submitted a timely notice of disagreement to a March 2004 
rating decision, which granted service connection for hallux 
valgus, left foot, and hallux valgus, right foot, with each 
disability evaluated as 10 percent disabling, the Board 
initially notes that in this case, the issue is whether the 
veteran perfected his appeal.  The Board has determined that 
there is no legal entitlement to the claimed benefit as a 
matter of law.  As the Board has denied the claim as a matter 
of law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the other claims, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in September 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  

With regard to the "new and material evidence" claims, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  

A review of a September 2005 VCAA notice shows that the 
veteran was notified that his claims for service connection 
for tinea versicolor, and GERD, were denied in April 2004 
(i.e., the date of the notification letter of the March 2004 
rating decision).  It further informed the veteran of the 
criteria for service connection, and that he had to submit 
new and material evidence to reopen his claim, including new 
and material evidence of a current disability, as well as 
medical evidence showing that the claimed condition was 
incurred in service.  It also informed him of the reasons his 
claims were previously denied and the evidence that was 
lacking.  In summary, the veteran has been provided with 
adequate notice of what constitutes new and material evidence 
to reopen his claims for service connection.  Kent.  Further, 
the record also shows that the veteran has actual knowledge 
of the evidence necessary to substantiate the claims, based 
upon his arguments.

The VCAA notice did not discuss the criteria for an increased 
rating for hypertension, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, a review of the appellant's written 
statements, dated in March, June, and December of 2007, shows 
that they were received subsequent to the March 2007 
Supplemental Statement of the Case, which listed the relevant 
criteria for an increased (compensable) rating.  They 
indicate an understanding of the issue, and actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated, 
and he has had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records, and the veteran has been afforded 
skin and hypertension examinations.  With regard to the 
claims for tinea versicolor, and GERD, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claims.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the medical record 
provides evidence against these claims.  Therefore, there is 
sufficient competent medical evidence on file for the VA to 
make a decision on the claims.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to initial ratings in excess of 10 percent for 
service-connected hallux valgus, left foot, and hallux 
valgus, right foot, are dismissed. 

New and material evidence having not been submitted, the 
appeal to reopen the claims of entitlement to service 
connection tinea versicolor, and GERD, are denied.

A compensable rating for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


